Case 0:21-cr-60266-KMM Document 1 Entered on FLSD Docket 08/13/2021 Page 1 of 5

                                                                        AUSA CHASE
A()91(Rcv.08/09) CriminalComplaint

                                  UNITED STATES D ISTRICT C OURT
                                                                    forthe
                                                        Sotlthern DistrictofFlorida

                  United StatesofAmerica                                  )
                            V.                                            )
                     MICHAELW ILLIS                                       )     CaseNo. 21-MJ-6463-AOV
                                                                          )
                                                                          )
                                                                          )

                                                      .   CR IM IN AL C O M PLA INT

      1,thecomplainantin thiscase,statethatthefollowing istruetothebestofmy knowledgeand belief.
Onorabotltthedatets)of        A(,.l.t.?.#t.3 r d 11,2021 -- . il1thCcounty Of
                                         .      ...
                                                  ...      ....   ..
                                                                                 Brow4@--....                             -


       .z
     Sott1w.
           (p-.
              -.. Districtot
                           >                 Fypy#.
                                                  q.-......
                                                  .       --           ,thedefendantls)violated:
          CodeSeclion                                                  Ojf
                                                                         'ellseDescription
Title 21,United States Code                   Possessi
                                                     onwiththeintenttodistributefifty(50)gramsormoreof
Sections841(a)(1)and841(û))(1)(B)             methamphetamine,itssalts,isomers,orsal  tsofitsisomersltzcounts-August
                                              3and 11,2021)
                                              and
                                              possessionwiththeintenttodistributeforty(40)gramsormoreofamixture
                                              and substancecontaining a detectable amountofN-phenyl-N-l1-(2-
                                              phenylethyl)-4 -piperidinyl)propanamide(fentanyllllcount-August3,
                                              2021)

         Thiscril-
                 ninalcomplaintisbased onthesefacts:
         See attached affidavit.




         d Contintledontlleattachedsheet.
                                                                                               2

                                                                                                   C'
                                                                                                    (
                                                                                                    )/1?
                                                                                                       plailuult'
                                                                                                                ssi
                                                                                                                  gnalure

                                                                                      Jos#pq Q,.K.
                                                                                                 qi>>#.
                                                                                                      I;;IKA-T.
                                                                                                              MSI
                                                                                                                r.Forç:Qfficer--.
                                                                                                   Prinlecl?7f?r?'
                                                                                                                 lf?alullltle

Attested toby theapplicantin accordancewiththerequirementsofFed.R.Crim .P.4.1by FaceTime.


D ate:     . .-   9.
                   4-/
                     4>/
                       .7.
                         q.
                          7..
                            1.
                                                                                                      /lfr/lrtr'.ç6'igtlatttl'e
                                                                                                      w



 City andstate:                  Tpq k@pjp.-
                                     -     r<!@I:.
                                                 ,..I
                                                    5pri
                                                       #@-.-. ..                   Aktçl: 0.XALLE;
                                                                                                 -U.S.MAGISTRA-
                                                                                                              TE Jk1;G;.-
                                                                                                   /7rl'tltc(/z?(7??lef7?7T/Ii(Ie
Case 0:21-cr-60266-KMM Document 1 Entered on FLSD Docket 08/13/2021 Page 2 of 5




                   SG LED AFFIDAVIT IN SUPPOG OFA CRIMINALX MPG INT

    1,Joseph C.Krissel,being dulysworn,herebystate asfollows:
           Iam a Detectiveforthe Margate Police Department('zMPD'')and aTaskForce Officer
    oftheDrugEnforcementAdministration(''DEA'')assigned totheMiamiField Division.Assuch,
     1am an investigative orlaw enforcementofficerofthe United States wi
                                                                       thin the meaning of

    Title 18,United States Code,Section 2510(7),thatis,an officerofthe United Stateswho is
     em powered byIaw to conductinvestigations ofand to make arrestsforoffenses enum erated

     inTitle 18,United States Code,Section2516(1).Ihave been a Task Force Officerwith DEA
     since October2017.Ialso have been assigned to the MiamiFiefd Division since October

     2017.Priorto becoming a DEA Task Force Officer, Iwas assigned to the MPD Special
     Enforcem entTeam from January 2015 to October2017 and to the M PD Road PatrolDivision

     from October2012 toJanuary2015.SinceOctober2017,lhavespecializedininvestigatlons
     invojving narcotics tralicking and money Iaundering.l have received training regarding

     narcotics trafficking and money Iaundering, and have been personally involved in
     investigationsconcerningthe possessionanddistributionofcontrolledsubstances,aswellas

     methodsusedtofinance drugtransactionsand Iaunderdrug proceeds.
     2.     l subm it thi
                        s affidavit based on inform ation known to m e personally from the

     investigation,as wellas information obtained from others who were directly involved in the

     matterorhave personalknowledge ofthefacts herein.Theaffidavi
                                                                tdoes notinclude aIIthe
     information known to m e,butonly inform ation sufficientto establish probable cause forthe

     arrestofMichaelW illisforviolations ofTi
                                            tle 21,United StatesCode,Sections841(a)(1)and
     841(b)(1)(A)(viii),relatingto two (2)possessions withthe intenttodistributefifty(50)grams
     or more of methamphetamine,its salts,isomers and salts of its isomers,and one (1)
     possessionwiththe intentto distributeforty(40)gramsormore ofa mixtureand substance

                                             Page1of4
Case 0:21-cr-60266-KMM Document 1 Entered on FLSD Docket 08/13/2021 Page 3 of 5




    containing a detectable amount of N-phenyl-N-l 1 - (2 - phenylethyl) - 4 - piperidinyl)
    propanamide (fentanyl),in violation ofTitle 21,United States Code,Sections 841(a)(1)and

    841(b)(1)(B)(vi).
          AUQUST3,2021SALE OFAPPROXIMATELY 56 QM MS OFMU HAMPHFM MINE FOR
              $800.00 AND APPROXIMATELY 56 GM MS OFFENTANYL FOR $3,000.00
    3.      On oraboutAugust3,2021,DEA Grnup 16 conducted a buy/walk operation from
     MichaelW illis(''W iIIis'
                             ')utilizingan undercover(''UC'')Broward CountySherifrsOffice (''BS0'
                                                                                                ')
     Detective.During the operation,W illis delivered tothe BS0 UC whatwas represented to be

     fifty-six(56)gramsofmethamphetamineinexchangefor$800.00,andwhatwasrepresented
     to be fifty-six(56)gramsoffentanylfor$3,000.00 at2320 North FederalHighway,Pompano
     Beach,Broward County,Florida.

     4.     DuringrecordedconversatiûnIeadinguptothetransactionbetweenthe UC andW illis,
     WillisinformedtheUC thatanounceoffentanyltypicallywassellingonthestreetforbetween

     $1,600.00 and $2,000.00. W illis stated that he would sellthe UC two (2)ounces for
     $3,000.00.Willisinformedthe UC thatthefentanylin hispossessionwasverypotent,andhe
     typicallysoldto streetleveldealers who ''cut''thefentanylto dilute its potency.W illisdescribed

     thefentanylas 'deathl
                         y'strong andadvised the UC to beverycareful.The UC asked ifW illis

     had 'tina''referring to methamphetamine.W illis informedthe UC thathe would sellhim two

     ouncesfor$800.00.W illisandtheUC agreedto meetIaterinthe dayat 2320 NorthFederal
     Highway,Pompano Beach,Broward County,Florida.

     5.     Atapproximately6:57 P.M.,a blackAcura MDX bearing Floridatag QIEL46 arrived at
     the Iocation forthe m eeting. The vehicle circled the business before parking in the area of
     the UC vehicle.Shortly after,W illis exited the vehicle wearing a red shirtand carrying a bag.

     W illis entered the passengerseatofthe UC vehicle.


                                               Page2 of4
Case 0:21-cr-60266-KMM Document 1 Entered on FLSD Docket 08/13/2021 Page 4 of 5




    6.     Inside ofthe UC's vehicle,the UC paid W lllis a totalof$3,800.00 forwhat Willis
    representedwasfi
                   fty-six(56)gramsoffentanylandfi
                                                 fty-six(56)gràmsofmethamphetamine.
    TheUC and Willisdiscussedthe quali
                                     tyofthe methamphetamine and fentanyl,during which
    W illi
         s reiterated thatthefentanylwasresponsibléforoverdoses.Willisandthe UC discussed

    futuretransactions.Themeetingwasaudio/videorecorded.The methamphetamineweighed
    approximately fifty-si
                         x (56) grams and field tested posi
                                                          tive for the presence of
    methamphetamine. W illis''
                             ëfentanyl''weighed approximately fifty-six (56)grams. Due to
    safety concerns related to the possible exposure ofinvestigators,the fentanylwas notfield
    tested on scene. However,based on youraffiant's training and experience,the substance's
    colorand texture were consistentwi
                                     th fentanyl.

                                   AUQUST 11 2021W EOF
              APPROXIMATELY453QMMSQFUUHAMPHUAMINEF0R$5.200.00
     7.    On oraboutAugust11,2021,the same UC paid $5,200.00 to W illi
                                                                      s,at2901 North
     FederalHighway,Pom pano Beach,Broward County,Florida,to purchase approxim ately four

     hundredandfifty-three (453)grams,oraaboutone(1)pound,ofa substancethatIaterfield-
    tested positive form ethamphetamine.Priortothe transaction,recorded telephone calls were

     conducted betweenthe UC and W illisto arrangethetransaction.The UC initiallyrequested to

     purchaseone-half(1/2)pound ofmethamphetamine.Willisstated because he received the
     methamphetamine in one (1)pound package Increments,itwould be easierforW illistosell
    the UC a pound,andW illiswouldgivethe UC a betterprice.

     8.    At approximately 11:28 A.M.,W illis was observed arriving to the previously agreed
     upon meeting Iocation in a vehicle. W illis entered the passengerseat ofthe UC's vehicle.
     Inside of the UC's vehicle, W illi
                                      s exchanged the represented m etham phetam ine for the

     payment of $5,200.00.W illis informed the UC, to be cautious when unpackaging the

                                            Page3 of4
Case 0:21-cr-60266-KMM Document 1 Entered on FLSD Docket 08/13/2021 Page 5 of 5




     m etham phetam ine, as it was concealed wi
                                              thin carbon paper that would discolor the

     metham phetam ine. W illis inform ed the UC that i
                                                      t was packaged in this m annerto avoid

     detection by Iaw enforcem ent during shipm ent. W illis and the UC discussed future

     transactions before W illis exi
                                   ted the UC's vehicle and departed the area. The m eeting was

     audio/video recorded.
            Based onthe above information and facts,youraffiantsubm itsthere isprobable cause

     to believe that MichaelW illis,on August3,2021,and August 11,2021,in Broward County,
     Florida,did knowinglyand intentionally possess with intentto distribute 50 gram s orm ore of
     m etham phetamine,i
                       ts salts,isom ers and salts ofits isom ers,in violation ofTitle 21,United

     StatesCode,Sections841(a)(1)and 841(b)(1)(A)(viii),and onAugust3,2021 did knowingly
     and intentionally possess wi
                                ththe intentto distribute forty(40)grams ormore ofa mi
                                                                                     xture
     and substance containing a detectable amountof N-phenyl
                                                           -N-l 1 -(2 - phenylethyl)-4 -
     piperidinyl) propanamide (fentanyl),in violation ofTitle 21,United States Code,Sections

     841(a)(1)and 841(b)(1)(B)(vi).
            FURTHER YOUR AFFIANT SAYETH NAUGHT.

                                                                            N



                                                      J E C.KRISSEL
                                                      T SK FORCE OFFICER
                                                      DRUG ENFORCEMENT ADM INISTRATION

     Attested to by the applicantin accordance wi
                                                th the requirem ents of Fed.R.Crim .P.4.1 by
     FaceTime on this 13th day ofAu ust,2O21 atFortLauderdale,Florida.
                   *'   .
                                  W X
     ALICIA 0.VALLE
     UNITED STATES MAGISTRATE JUDGE




                                              Page 4 of4
